FOR IMMEDIATE RELEASE Contact: Jennifer McGuffin Director of Investor Relations +1 jmcguffin@calamos.com Calamos Asset Management, Inc. Reports Second Quarter 2011 Results and Declares Dividend NAPERVILLE, Ill., August 2, 2011 – Calamos Asset Management, Inc. (NASDAQ: CLMS), a diversified global investment firm offering equity, fixed income, convertible and alternative strategies, today reported second quarter 2011 results. Financial Highlights · Assets under management were $37.4 billion at June 30, 2011, a 2% decrease from $38.0 billion at the end of the first quarter and up by 25% from $29.9 billion at the end of the second quarter of 2010. · Revenues increased by 3% to $92.9 million from $90.5 million for the first quarter and by 15% from $80.5 million in the second quarter of 2010. · Operating income was $39.3 million, a 5% increase from $37.3 million in the first quarter and up 33% from $29.7 million in the second quarter of 2010. · Operating margin was 42.3% for the current quarter, up from 41.2% in the first quarter and up from 36.9% in the second quarter of the prior year. · Net income was $44.5 million, a 44% increase from the first quarter and a 42% increase from the second quarter of 2010. Net income attributable to Calamos Asset Management, Inc. was $6.7 million, representing 21.9% ownership interest in the underlying investment management business. · Diluted earnings per share was $0.32, compared to $0.23 per share last quarter and $0.23 a year ago. o Diluted earnings per share increased from the prior periods due to increases in operating income and realized gains on the sale of investment securities. · The company declared a regular quarterly dividend of 9.5 cents per share payable on August 31, 2011 to shareholders of record on August 16, 2011. Management Commentary “Calamos Asset Management continues its position of financial strength and the company’s balance sheet remains solid. The quarter, however, brought a slight reduction in Assets under management largely due to market depreciation and, to a lesser extent, slightly negative outflows.We remain constructive on the long-term opportunities we see for the firm as well as for our shareholders and clients,” said John P. Calamos, Sr., chief executive officer and co-chief investment officer. Distribution Efforts “The firm is placing continued emphasis on growing the Calamos brand globally while deepening our existing partnerships in the United States. We continued to see positive net flows this quarter into our international growth equity products and from our non-U.S. distribution efforts, including the continued funding of a large institutional mandate in Asia and the awarding of the first institutional mandate into our emerging markets UCITS in the U.K.Net flows for mutual funds were slightly negative, driven in part by the strategic decision to close the Convertible Fund to new sales earlier this year,” said Calamos. Investment Performance “We are pleased with the firm’s long-term investment performance, reflecting our investment team’s philosophy to manage risk and return over an extended time horizon and throughout multiple market cycles. We also continue to generate notable returns from some of our newer strategies, including those for emerging markets and global/international equities. Overall investment performance for the quarter was at or near benchmark,” said Calamos. Investment Performance Highlights: · A majority of the institutional strategies rank in the upper half of their eVestment Alliance1 peer groups for the 3-, 5-, 10-year and Since Inception periods as of June 30, 2011. Details of these rankings are provided in Table D. · At least half of Calamos mutual funds rank in the upper half of their respectiveLipper2 categories for the 3-, 5-, 10-, 15-year and Since Inception periods as of June 30, 2011. Details of these ratings can be found in Table E. · Eighty-two percent of the company’s mutual funds with at least a three-year track record received a 3-, 4-, or 5-star overall rating from Morningstar3 as of June 30, 2011. Details of the ratings can be found in Table F. · The three funds in the firm’s global growth equity suite (Calamos Global Equity Fund, Calamos International Growth Fund and Calamos Evolving World Growth Fund) each solidly outperformed its respective benchmark since each fund’s inception for A shares at NAV.4 · Additionally, the new Calamos Discovery Growth Fund, which seeks to find growth opportunities in small- to mid-cap companies, returned 12.91% as of June 30, 2011 compared to a 10.25% return for its benchmark, at NAV.4 For complete investment performance, please see Table G or visit www.calamos.com. Assets Under Management and Flows Assets under management as of June 30, 2011 totaled $37.4 billion, representing a decrease of $0.6 billion, or 2%, during the second quarter. · Average assets under management were $37.8 billion during the second quarter of 2011, compared to $31.7 billion for the same period one year ago. · Total net outflows for the quarter were $93 million while market depreciation contributed $516 million to the decrease in assets under management. · Average assets under management were $37.3 billion during the first six months of 2011, compared to $32.0 billion for the same period one year ago. · The company’s investment companies had $218 million in outflows for the quarter and $128 million of inflows year-to-date. · Institutional separate accounts had $169 million of positive net inflows in the quarter and $423 million of inflows for the year. · Of the company’s 18 funds, 11 generated net inflows with the highest concentration of net flows into the low-volatility equity and global strategies.However, outflows from the Convertible Fund and Growth Fund reduced total net inflows. · UCITS funds, with more than $500 million in total assets under management, generated positive inflows of $84 million. Financial Results Quarterly Results Second quarter revenues were $92.9 million, an increase of 15% from $80.5 million during the same period last year. For the three months ended June 30, 2011, operating expenses were $53.6 million, an increase of $2.8 million, or 5%, from the second quarter of 2010. Investment management fees for the second quarter of 2011 increased by $11.7 million, or 20%, to $70.1 million compared to the second quarter of last year. The increase in investment management fees was principally driven by a 19% increase in average assets under management.Distribution and underwriting fees increased by $679,000, or 3%, compared to the same period in 2010 as the increase in asset-based distribution fees was offset by lower contingent deferred sales charges.Distribution fee revenue increased at a slower rate than average assets under management due to an increasing shift in the percentage of assets invested in Class I shares from which the company does not earn distribution revenue. Compensation expenses of $20.2 million increased by $1.3 million or 7%, from the same quarter last year, mainly due to an increase in accruals for performance-based incentive compensation and, to a lesser extent, increases in salary and benefits expenses. For the second quarter of 2011, distribution expenses were $18.3 million, an increase of $1.8 million, or 11%, due to increased mutual fund assets under management and to the increasing age of Class C share assets. The company retains the distribution fees on Class C shares for a period of 12 months following the initial purchase after which these fees are paid to third party intermediaries and recorded as distribution expenses. Amortization of deferred sales commissions decreased by $1.0 million or 41% due to discontinuing Class B share sales in 2009 and the increasing age of Class C share assets. Marketing and sales promotion expenses were $4.7 million for the quarter, compared to $3.5 million in the second quarter of 2010 mainly due to the continued focus on building awareness of the company’s brand and investment strategies. General and administrative expenses decreased by approximately $569,000, or 6%, to $9.0 million for the second quarter of 2011 versus the comparable period in the previous year. Operating Income Management considers operating income to be a good indicator of company performance as it focuses on the core operations of the firm. Operating income was $39.3 million for the current quarter versus $37.3 million in the previous quarter and $29.7 million in the second quarter of the prior year. Operating margin was 42.3% for the current quarter, up from 41.2% in the first quarter and up from 36.9% in the second quarter of the prior year. Diluted earnings per share for the second quarter of 2011 were $0.32 versus $0.23 for the first quarter and $0.23 for the same period a year ago. The increase in earnings per share from the prior quarter was attributable both to a rise in operating income and the increase in non-operating income, principally reflecting realized gains on the sale of investment securities. Year-to-date Results Revenues for the first half of 2011 were $183.5 million, a 14% increase from $161.6 million in the first half of 2010.Operating expenses were $106.8 million for the first six months of the year, a 5% increase from $101.4 million for the same period in 2010. Investment management fees for the first half of 2011 increased by $20.7 million, or 18%, to $137.7 million compared to the same period of last year. The increase in investment management fees was principally driven by a 17% increase in average assets under management.Distribution and underwriting fees increased by $1.0 million, or 2%, compared to the same period in 2010 as the asset-based increase in distribution fees was offset by lower contingent deferred sales charges. The differential between the growth in assets and fees is driven by the shift in the percentage of mutual fund assets invested in Class I shares, as noted previously. For the six months ended June 30, 2011, compensation expenses of $40.8 million increased by $1.8 million or 5%, compared to the same period last year, mostly due to increases in accruals for performance-based incentive compensation.Distribution expenses in the first half of the year were $36.5 million, an increase of $3.3 million, or 10%, due to increased mutual fund assets under management and to the increasing age of Class C share assets.As previously state, the company retains the distribution fees on Class C shares for a period of 12 months following the initial purchase after which these fees are paid to third party intermediaries and recorded as distribution expenses. Amortization of deferred sales commissions decreased by $1.8 million or 37% in the first half of the year due to discontinuing B share sales in 2009 and the increasing age of Class C share assets. Marketing and sales promotion expenses were $8.1 million for the six month period, compared to $6.2 million in the first half of 2010. Marketing and sales promotion expenses continue to rise mainly due to the ongoing focus on enhancing awareness regarding the company’s brand and investment strategies and because of the asset-based supplemental distribution payments that we make to distribution intermediaries that have increased with the level of assets managed by the company. Operating income was $76.7 million for the first half of 2011 versus $60.2 million in the first half of 2010. For the six months ended June 30, 2011, operating margin was 41.8% compared to 37.2% for the same period in 2010. Diluted earnings per share for the first half of 2011 were $0.55 versus $0.47 for the same period in 2010. Non-Operating Results Non-operating income, netof non-controlling interest in partnerships, was $9.2 million during the second quarter of 2011 as presented in Table A, compared to income of $4.7 million in the same period of 2010. For the six months ended June 30, 2011, non-operating income, net of non-controlling interest in partnerships was $5.6 million compared to $11.6 million in the same period in the prior year. Liquidity The company’s financial condition remains strong with a high degree of liquidity. The investment portfolio was approximately $434.4 million at June 30, 2011 and was principally comprised of investments in products that the company manages. This portfolio consists primarily of diversified investments in the company’s family of funds and cash equivalents and is used to provide seed capital for the development of new products. To reduce downside risk and price volatility of the total portfolio value, the company continues to use exchange-traded equity option contracts as an economic hedge. Investment Portfolio Returns For the three and six months ended June 30, 2011, the net gains and losses on the company’s investment portfolio (as presented in Table B) were a loss of $1.6 million in the second quarter and a $10.6 million gain year-to-date, representing investment returns of (0.4)% and 2.9%, respectively. Certain investment securities require differing financial accounting treatments; hence, not all changes in the portfolio’s value are reported in current earnings. Instead, only unrealized gains and losses from investment securities owned by the company’s broker-dealer and from the company’s derivatives positions are reported in the Consolidated Condensed Statements of Operations, while unrealized gains and losses on securities designated as “available-for-sale” are captured as a component of equity until realized. Therefore, in the most recently completed quarter, investment gains of $10.7 million (as presented in both Table A and Table B) increased earnings, while the component of the company’s portfolio that directly impacts equity generated net unrealized losses of $12.3 million. The company continues to realize gains from a trading strategy that seeks to harvest capital gains to realize certain deferred tax assets. Investor Conference Call Management will hold an investor conference call at 4 p.m. Central Time on Tuesday, August 2, 2011. To access the live call and view management’s presentation, visit the Investor Relations section of our website at Calamos.com/Investors. Alternatively, participants may listen to the live call by dialing 888.312.9863 in the U.S. or Canada (719.325.2174 internationally), then entering conference ID #1942061. A replay of the call will be available until the end of the day on August 7, 2011 by dialing 888.203.1112 in the U.S. or Canada (719.457.0820 internationally), then entering conference ID #1942061. The webcast also will be available on the Investor Relations section of our website at Calamos.com/Investors for at least 90 days following the date of the call. Calamos Asset Management, Inc. (NASDAQ: CLMS) is a globally diversified investment firm offering equity, convertible, low-volatility equity, fixed income and alternative investment strategies, among others. The firm serves institutions and individuals around the world via separately managed accounts and a family of open-end and closed-end funds as well as UCITS for non-U.S. investors, offering a risk-managed approach to capital appreciation and income-producing strategies. For more information, visit Calamos.com. Performance data quoted represents past performance, which is no guarantee of future results. Current performance may be lower or higher than the performance quoted. The principal value and investment return of an investment will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. Investing involves risk, including the possible loss of principal. The value of your investment will fluctuate over time and you may gain or lose money. A fund’s performance may be affected by risks that include those associated with non-diversification, non-investment grade debt securities, high-yield/high-risk securities, undervalued or overlooked companies, investments in specific industries or countries and potential conflicts of interest. Additional risks to funds may include those associated with investing in foreign securities, emerging markets, initial public offerings, derivatives, short sales and companies with relatively small market capitalizations. Before investing carefully consider the fund's investment objectives, risks, charges and expenses. Please see the prospectus containing this and other information or call 800-582-6959. Read it carefully. Funds distributed by Calamos Financial Services LLC. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance figures associated with its three-, five- and ten-year (if applicable) Morningstar Rating metrics. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of the funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) The Morningstar Rating may differ among share classes of a mutual fund as a result of different sales loads and/or expense structures. It may be based, in part, on the performance of a predecessor fund. Morningstar does not rank funds with less than a three-year performance history. From time to time, information or statements provided by us, including those within this news release, may contain certain forward-looking statements relating to future events, future financial performance, strategies, expectations, the competitive environment and regulations.Forward-looking statements are based on information available at the time those statements are made and/or management’s good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. For a discussion concerning some of these and other risks, uncertainties and other important factors that could affect future results, see "Forward-Looking Information" in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and, where applicable, “Risk Factors” in our annual and quarterly reports filed with the U.S. Securities and Exchange Commission. 1 eVestment Alliance rankings are based on total return for the period ending 6.30.2011, and do not take into account any investment advisory and/or management fees that may be associated with these strategies. eVestment Alliance is an independent third party database that contains performance information for select investment advisors. Information contained in this database is supplied, on a voluntary basis, by investment advisors who choose to be included in the database. Please see Table D for complete ranking information for the investment strategies listed herein. 2 All references to Lipper ratings and rankings are based on total return for each respective fund’s Class A shares at NAV for the period ending 6.30.2011. Complete Lipper rankings for the Calamos Family of Funds are listed in Table E. 3 All references to Morningstar ratings and rankings are based on total return for each respective fund’s Class A shares at NAV for the period ending 6.30.2011. Complete Morningstar rankings for the Calamos Family of Funds are listed in Table F. 4 Performance data quoted represents past performance, which is no guarantee of future results. Current performance may be lower or higher than the performance quoted. Complete performance data for the Calamos Family of Funds can be found in Table G. Calamos Asset Management, Inc. Consolidated Condensed Statements of Operations (in thousands, except share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Investment management fees Distribution and underwriting fees Other Total revenues Expenses: Employee compensation and benefits Distribution expenses Amortization of deferred sales commissions Marketing and sales promotion General and administrative Total operating expenses Operating income Non-operating income Income before income tax provision Income tax provision Net income Net income attributable to non-controlling interest in Calamos Holdings LLC Net income attributable to non-controlling interest in partnerships - Net income attributable to Calamos Asset Management, Inc. Earnings per share Basic Diluted Weighted average shares outstanding Basic Diluted Calamos Asset Management, Inc. Assets Under Management (in millions) Three Months Ended June 30, Six Months Ended June 30, Investment Companies Beginning assets under management Net purchases (redemptions) Market appreciation (depreciation) Ending assets under management Average assets under management Separate Accounts Beginning assets under management Net purchases (redemptions) Market appreciation (depreciation) Ending assets under management Average assets under management Total Assets Under Management Beginning assets under management Net purchases (redemptions) Market appreciation (depreciation) Ending assets under management Average assets under management At June 30, Change Amount Percent Investment Companies Open-end mutual funds 24% Closed-end funds 19 Total investment companies 23 Separate Accounts Institutional accounts 32 Managed accounts 28 Total separate accounts 31 Ending assets under management 25% At June 30, Change Amount Percent Assets by Strategy Equity $ 3,768 36% Low-volatility Equity 29 Convertible 10 Enhanced Fixed Income 19 Total Return 18 Alternative 23 High Yield 6 2 Fixed Income 5 Ending assets under management 25% Table A Calamos Asset Management, Inc. Non-operating Income, Net of Non-controlling Interest in Partnership Investments (in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest expense Net interest expense Investment income Miscellaneous other income 66 Investment and other income Non-operating income Net income attributable to non-controlling interest in partnerships - Non-operating income, net of non-controlling interest in partnerships Table B Calamos Holdings LLC Summary of Investment Portfolio Returns (in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Returns reflected in earnings: Investment income Net income attributable to non-controlling interest in partnership investments - Returns reflected in equity: Net unrealized gain (loss) reported in accumulated other comprehensive income Total investment portfolio returns Average investment securities owned Total portfolio return (0.4)% (4.1)% 2.9% (2.4)% Table C Calamos Asset Management, Inc. Effective Income Tax Rate (in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Income tax provision Income tax provision attributable to non-controlling interest in Calamos Holdings LLC Income tax provision attributable to CAM Net income attributable to CAM Income before taxes attributable to CAM CAM’s effective income tax rate 37.0% 37.5% 37.1% 37.6% Table D eVestment Alliance Rankings as of 6/30/115 1 Year 3 Year 5 Year 10 Year Since Inception Calamos Institutional Strategies eVestment Alliance Category % Rank # of Strat % Rank # of Strat % Rank # of Strat % Rank # of Strat % Rank # of Strat SI Date Growth US All Cap Growth Equity 54 66 59 64 54 60 15 40 1 11 1/91 Large Cap Growth US Large Cap Growth Equity 77 25 44 - - 37 1/04 Mid Cap Growth US Mid Cap Growth Equity 10 29 46 - - 54 89 2/03 US Opportunities US Large Cap Growth Equity 95 8 19 2 5 23 1/89 Small-Mid Cap Growth Strategy US Small-Mid Cap Growth Equity - 33 75 8/10 Value US All Cap Value Equity 96 70 67 99 - - 84 65 1/02 Global Growth Global All Cap Growth Equity 10 41 1 32 - 8 26 4/07 Global Opportunities Global All Cap Growth Equity 95 41 13 32 22 24 33 16 1 6 10/96 International Growth ACWI ex-US All Cap Growth Equity 25 17 7 16 1 10 - - 1 10 4/05 Emerging Economies Emerging Markets Equity 31 - 85 12/08 Convertible US Convertibles 63 20 67 19 72 19 50 15 1 1 10/79 Global Convertibles US Convertibles 78 20 72 19 48 19 - - 17 15 10/01 High Yield US High Yield Fixed Income 85 90 85 85 76 80 47 58 26 47 11/99 Table E Lipper Rankings as of 6/30/116 1 Year 3 Years 5 Years Calamos Fund Lipper Category % Rank Absolute Rank # of Funds % Rank Absolute Rank # of Funds % Rank Absolute Rank # of Funds Calamos Growth Multi-Cap Growth 63 63 65 Calamos Blue Chip Large Cap Growth 87 28 54 Calamos Growth & Income Flexible Portfolio 20 33 20 24 25 21 85 Calamos Discovery Growth Small-Cap Growth Funds 27 - Calamos Value Large Cap Core 98 65 68 Calamos Global Equity Global Multi-Cap Growth 51 61 20 16 81 - - - Calamos Global Growth & Income Global Flexible Portfolio 52 24 27 37 28 75 Calamos International Growth International Multi-Cap Growth 52 96 8 11 8 6 83 Calamos Evolving World Growth Emerging Markets 37 - Calamos Convertible Convertible Securities 86 55 63 36 18 50 47 19 40 Calamos High Yield High Current Yield 94 90 83 Calamos Total Return Bond Intermediate Inv Grade Debt 15 83 33 - - - Calamos Market Neutral Income Equity Market Neutral 19 14 73 13 6 46 19 6 31 10 Years 15 Years Since Inception Calamos Fund Lipper Category % Rank Absolute Rank # of Funds % Rank Absolute Rank # of Funds % Rank Absolute Rank # of Funds Calamos Growth Multi-Cap Growth 11 24 2 1 84 15 75 Calamos Blue Chip Large Cap Growth - 52 Calamos Growth & Income Flexible Portfolio 12 5 41 8 2 26 11 23 Calamos Discovery Growth Small-Cap Growth Funds - 2 7 Calamos Value Large Cap Core - 61 Calamos Global Equity Global Multi-Cap Growth - 57 84 Calamos Global Growth & Income Global Flexible Portfolio 58 26 44 - - - 43 Calamos International Growth International Multi-Cap Growth - 32 64 Calamos Evolving World Growth Emerging Markets - 40 Calamos Convertible Convertible Securities 52 18 34 17 3 17 28 20 73 Calamos High Yield High Current Yield 53 - - - 58 Calamos Total Return Bond Intermediate Inv Grade Debt - 15 89 Calamos Market Neutral Income Equity Market Neutral 22 3 13 25 1 3 14 14 Table F Morningstar Rankings as of 6/30/117 and 8 1 Year 7/1/2010- 6/30/2011 3 Years 7/1/2008- 6/30/2011 Group/ Investment Category Morningstar Overall Rating # ranked in peer group Peer group % Peer group rank # ranked in peer group Peer group % Peer group rank # ranked in peer group Calamos Growth A Large Growth 3 Stars 40 60 Calamos Growth & Income A Aggressive Allocation 5 Stars 63 3 9 Calamos Blue Chip A Large Growth 3 Stars 85 33 Calamos Value A Large Blend 2 Stars 97 69 Calamos Discovery Growth A Small Growth N/A N/A 22 - - - Calamos Global Growth & Income A World Allocation 3 Stars 65 25 50 Calamos Global Equity A World Stock 4 Stars 47 9 59 Calamos International Growth A Foreign Large Growth 4 Stars 43 5 10 Calamos Evolving World Growth A Diversified Emerging Markets N/A N/A 32 - - - Calamos Convertible A Convertibles 3 Stars 59 86 64 74 36 22 59 Calamos High Yield A High Yield Bond 2 Stars 94 89 Calamos Total Return Bond A Intermediate Term Bond 3 Stars 20 32 Calamos Market Neutral Income A Market Neutral 3 Stars 47 3 3 72 11 6 47 Table F Continued 7 and 8 5 Years 7/1/2006- 6/30/2011 10 Years 7/1/2001- 6/30/2011 15 Years 7/1/1996- 6/30/2011 Since Inception Group/ Investment Category Peer group % Peer group rank # ranked in peer group Peer group % Peer group rank # ranked in peer group Peer group % Peer group rank # ranked in peer group Peer group % Peer group rank # ranked in peer group SI Date Calamos Growth A Large Growth 50 3 24 1 1 1 1 9/90 Calamos Growth & Income A Aggressive Allocation 3 7 3 3 83 1 1 32 1 1 9 9/88 Calamos Blue Chip A Large Growth 53 - 51 12/03 Calamos Value A Large Blend 72 - 35 1/02 Calamos Discovery Growth A Small Growth - 18 6/10 Calamos Global Growth & Income A World Allocation 44 61 46 34 73 - - - 35 12 33 9/96 Calamos Global Equity A World Stock - 4 21 3/07 Calamos International Growth A Foreign Large Growth 4 7 - 5 7 3/05 Calamos Evolving World Growth A Diversified Emerging Markets - 5 14 8/08 Calamos Convertible A Convertibles 45 22 48 51 21 40 10 3 22 1 1 5 6/85 Calamos High Yield A High Yield Bond 83 54 - - - 22 54 8/99 Calamos Total Return Bond A Intermediate Term Bond - 24 6/07 Calamos Market Neutral Income A Market Neutral 16 7 40 15 3 15 1 1 4 50 2 3 9/90 Table G Fund Performance Class A Shares Average Annual Total Returns as of 6/30/119 and 10 FUND NAME NASDAQ SYMBOL YTD NAV 1-Year NAV 3-Year NAV 5-Year NAV 10-Year NAV SI NAV A SHARE INCEPTION DATE Growth Russell Midcap Growth Index CVGRX 5.15% 33.83% 2.26% 3.96% 5.77% 14.22% 9/4/90 9.59% 43.25% 6.58% 6.28% 5.52% 10.71% Growth and Income S&P 500 Index CVTRX 9/22/88 Value Russell 1000 Value Index CVAAX — 1/2/02 — Blue Chip S&P 500 Index CBCAX — 12/1/03 — Discovery Growth Russell 2500 Growth CADGX — — — 6/1/10 — — — Global Growth and Income MSCI World Index (USD) CVLOX 9/9/96 International Growth MSCI EAFE Growth Index CIGRX — 3/16/05 -1.49 — Global Equity MSCI World Index (USD) CAGEX — — 3/1/07 — — Evolving World Growth MSCI Emerging Markets Index CNWGX — — — 8/15/08 — — — Table G Continued 9 and 10 FUND NAME NASDAQ SYMBOL YTD NAV 1-Year NAV 3-Year NAV 5-Year NAV 10-Year NAV SI NAV A SHARE INCEPTION DATE Convertible# Value Line Convertible Index CCVIX 6/21/85 Market Neutral Income+ Barclays Capital U.S.Government/Credit Bond Index CVSIX 9/4/90 High Yield Credit Suisse High Yield Index CHYDX 8/2/99 Total Return Bond Barclays Capital U.S. Aggregate Bond Index CTRAX — — 6/27/07 — — # Effective the close of business, January 28, 2011, the Calamos Convertible Fund is closed to new investments with limited exceptions as enumerated in the prospectus. + Effective the close of business, January 28, 2011, the Calamos Market Neutral Income Fund is limiting new investments to investors that own Fund shares, subject to exceptions enumerated in the prospectus. 5 Data presented reflects past performance, which is no guarantee of future results. Strong rankings are not indicative of positive performance. Absolute performance for some strategies was negative. Source: eVestment Alliance - rankings are based on total return for the period ending June 30, 2011, and do not take into account any investment advisory and/or management fees that may be associated with these strategies. eVestment Alliance is an independent third party database that contains performance information for select investment advisors. Information contained in this database is supplied, on a voluntary basis, by investment advisors who choose to be included in the database and is reliant on the individual advisors to be timely and accurate. 6Data presented reflects past performance, which is no guarantee of future results. Strong rankings are not indicative of positive fund performance. Absolute performance for some funds was negative. For each fund, rankings are for Class A Shares for the period ending June 30, 2011, and will differ for other share classes. Source: Lipper- provides independent insight on global collective investments including mutual funds, retirement funds, hedge funds, fund fees and expenses to the asset management and media communities. Lipper ranks the performance of mutual funds within a classification of funds that have similar investment objectives. Rankings are historical with capital gains and dividends reinvested and do not include the effect of loads. If an expense waiver was in effect, it may have had a material effect on the total return or yield for the period. 7Data presented reflects past performance, which is no guarantee of future results. Strong rankings are not indicative of positive fund performance. Absolute performance for some funds was negative. For each fund, rankings are for Class A Shares for the period ending June 30, 2011, and will differ for other share classes. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance figures associated with its three-, five- and ten-year (if applicable) Morningstar Rating metrics. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of the funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) The Morningstar Rating may differ among share classes of a mutual fund as a result of different sales loads and/or expense structures. It may be based, in part, on the performance of a predecessor fund. Morningstar does not rank funds with less than a three-year performance history. Percentile ranking is a standardized ranking. The first (best) observation with the largest numerical value, in terms of net-of-fee performance is ranked one; and the observation with the smallest numerical value is ranked 100. The rest of the observations are ranked an equal distance from each other in order of their numerical values, from largest to smallest. The percentile rank is calculated by dividing the absolute rank within a peer group. 8 The Calamos Growth Fund’s Class A shares received2 stars for 3 years, 2 stars for 5 years, and 4 stars for 10 years out of 1476, 1276, and 803 Large Growth funds, respectively, for the period ended 6/30/11. The Calamos Growth and Income Fund’s Class A shares received 5 stars for 3 years, 4 stars for 5 years, and5 stars for 10 years out of 289, 234, and 83 Aggressive Allocation funds, respectively, for the period ended 6/30/11. The Calamos Blue Chip Fund’s Class A shares received3 stars for 3 years and 3 stars for 5 years out of 1476 and 1276 Large Growth funds, respectively, for the period ended 6/30/11. The Calamos Value Fund’s Class A shares received 2 stars for 3 years and 2 stars for 5 years out of 1675 and 1434 Large Blend funds, respectively, for the period ended 6/30/11. The Calamos Global Growth and Income Fund’s Class A shares received3 stars for 3 years, 3 stars for 5 years, and 3 stars for 10 years out of 203, 137, and 73 World Allocation funds, respectively, for the period ended 6/30/11. The Calamos Global Equity Fund’s Class A shares received 4 stars for 3 years out of 683 World Stock funds for the period ended 6/30/11. The Calamos International Growth Fund’s Class A shares received3 stars for 3 years and 4 stars for 5 years out of 209 and 168 Foreign Large Growth funds, respectively, for the period ended 6/30/11. The Calamos Convertible Fund’s Class A shares received 3 stars for 3 years, 3 stars for 5 years, and 3 stars for 10 years out of 59, 48, and 40 Convertibles funds, respectively, for the period ended 6/30/11. The Calamos High Yield Fund’s Class A shares received 1 star for 3 years, 2 stars for 5 years, and 2 stars for 10 years out of 507, 432, and 279 High Yield Bond funds, respectively, for the period ended 6/30/11. The Calamos Total Return Bond Fund’s Class A shares received 3 stars for 3 years out of 1017 Intermediate-term Bond funds for the period ended 6/30/11. The Calamos Market Neutral Income Fund’s Class A shares received 3 stars for 3 years, 3 stars for 5 years, and3 stars for 10 years out of 47, 40, and 15 Market Neutralfunds, respectively, for the period ended 6/30/11. 9 Performance data quoted represents past performance, which is no guarantee of future results. Current performance may be lower or higher than the performance quoted. The principal value and investment return of an investment will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. You can obtain performance data current to the most recent month end by visiting www.calamos.com. Average annual total return measures net investment income and capital gain or loss from portfolio investments as an annualized average assuming reinvestment of dividends and capital gains distributions. Load-adjusted returns are adjusted for the maximum front-end sales load of 4.75% for Class A shares (3.75% for Total Return Bond Fund). All funds are not available at all firms. The Funds’ gross expense ratios as of the prospectus dated 3/1/2011 are as follows: Growth A 1.28%, Growth and Income A 1.09%, Value A 1.60%, Blue Chip A 1.56%, Global Growth and Income A 1.37%, International Growth A 1.67%, Global Equity A 1.89%, Evolving World Growth A 1.68%, Convertible A 1.08%, Market Neutral Income A 1.20%, High Yield A 1.21%, Discovery Growth A 2.30%, and Total Return Bond A 0.99%. Before investing, carefully consider the Fund’s investment objectives, risks, charges and expenses. Contact 800.582.6959 for a prospectus containing this and other information. Read it carefully. 10 Barclays Capital U.S. Government/Credit Bond Index- Comprises long-term government and investment-grade corporate debt securities and is generally considered representative of the performance of the broad U.S. bond market. Unlike convertible bonds, U.S. Treasury bills are backed by the full faith and credit of the U.S. government and offer a guarantee as to the timely repayment of principal and interest. Barclays Capital U.S. Aggregate Bond Index- The Barclays Capital U.S. Aggregate Bond Index covers the U.S.-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. Credit Suisse High Yield Index- The Credit Suisse High Yield Index is an unmanaged index of high yield debt securities. MSCI EAFE Growth Index- The MSCI EAFE Growth Index measures developed market growth equity performance (excluding the U.S. and Canada). MSCI Emerging Markets Index- The MSCI Emerging Markets Index is a free float adjusted market capitalization index. It includes market indexes of Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hungary, India, Indonesia, Israel, Korea, Malaysia, Mexico, Morocco, Peru, Philippines, Poland, Russia, South Africa, Taiwan, Thailand, and Turkey. MSCI World Index (USD)- The MSCI World Index (USD) is a market capitalization weighted index composed of companies representative of the market structure of developed market countries in North America, Europe, and Asia/Pacific region. Russell 1000 Value Index- The Russell 1000 Value Index measures the performance of those companies in the Russell 1000 Index with lower price-to-book ratios and lower forecasted growth values. Russell 2500 Growth Index- The Russell 2500 Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Russell Midcap Growth Index- The Russell Midcap Growth Index measures the performance of those Russell Midcap companies whose average market capitalization is approximately $4.5 billion, with higher price-to-book ratios and higher growth values. S&P 500 Index- The S&P 500 Index is generally considered representative of the U.S. stock market. Value Line Convertible Index- The Value Line Convertible Index is an equal weighted index of the largest convertibles. # #
